Matter of Fendi B. (Jason B.) (2016 NY Slip Op 06169)





Matter of Fendi B. (Jason B.)


2016 NY Slip Op 06169


Decided on September 27, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2016

Sweeny, J.P., Manzanet-Daniels, Feinman, Kapnick, Webber, JJ.


1729A 1729

[*1] In re Fendi B., A Child Under Eighteen Years of Age, etc.,
andJason B., Respondent-Appellant, Administration for Children Services, Petitioner-Respondent.


The Bronx Defenders, Bronx (Saul Zipkin of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Mackenzie Fillow of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Amy Hausknecht of counsel), attorney for the child.

Order of disposition, Family Court, Bronx County (Sarah P. Cooper, J.), entered on or about March 19, 2015, to the extent it brings up for review a fact-finding order (same court and Judge), entered on or about March 19, 2015, which found that respondent sexually abused the subject child, unanimously affirmed, without costs. Appeal from the fact-finding order unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
The finding that respondent sexually abused the subject child was supported by a preponderance of the evidence (Family Ct Act § 1012 [e][iii]; § 1046 [b][i]). The child's sworn testimony at the fact-finding hearing is competent evidence that respondent sexually abused her (see Matter of Christina G. [Vladimir G.], 100 AD3d 454 [1st Dept 2012], lv denied 20 NY3d 859 [2013]; Matter of Danielle M., 151 AD2d 240, 243 [1st Dept 1989]). Contrary to respondent's contention, the Family Court properly credited the child's testimony and any inconsistencies with her prior statements were minor and peripheral to the dispositive issues (see Matter of Kylani R. [Kyreem B.], 93 AD3d 556 [1st Dept 2012]). Furthermore, the child's testimony was corroborated by her medical records, which included her similar account of the abuse, as well as by the caseworker's testimony (see Matter of Imani G. [Pedro G.], 130 AD3d 456 [1st Dept 2015]; Matter of Dayanara V. [Carlos V.], 101 AD3d 411 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 27, 2016
CLERK